Citation Nr: 1529051	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include pharyngitis, tonsillitis, pneumonia, and bronchial asthma, to include as secondary to Agent Orange exposure in service.  

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a prostate disability, claimed as benign prostate hypertrophy, to include as secondary to Agent Orange exposure in service.  

4.   Entitlement to service connection for migraine headaches. 

5.  Entitlement to an additional allowance for L. N. S., claimed as a dependent spouse. 

6.  Whether new and material evidence has been received to reopen a previously denied service connection claim for prostate cancer, to include as secondary to Agent Orange exposure in service.  
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1961 to October 1968, including service in the Republic of Vietnam. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines. 

In January 2013, a Travel Board hearing was held before a Veterans Law Judge (VLJ), and a videoconference hearing in May 2015 before the undersigned VLJ; transcripts of the hearings are associated with the claims file. 

In July 2014, the Board reopened previously denied service connection claims for osteochondroma of the femur; pulmonary tuberculosis, obstruction of the teeth, pharyngitis with tonsillitis, pneumonia, chronic colon symptoms/irritable bowel syndrome; denied service connection claims for osteochondroma of right femur, pulmonary tuberculosis, dental disability, irritable bowel problems, bilateral elbow disability, right ankle disability, left shoulder disability, hemorrhoids, gastroenteritis; entitlement to an effective date earlier than November 3, 2009, for the award of service connection for diabetes mellitus and peripheral neuropathy of the upper and lower extremities and special monthly compensation for erectile dysfunction; and remanded for further development the issues of entitlement to service connection for a respiratory disability (to include pharyngitis, tonsillitis, pneumonia and bronchial asthma), left ankle disability, benign prostate hypertrophy, migraine headaches, and additional allowance for L.N.S. 

The Board notes further that, during the pendency of the claim, a March 2013 rating decision determined that new and material evidence had not been received to reopen a previously denied service connection claim for prostate cancer.  After the Veteran filed a notice of disagreement in April 2013, the RO issued a statement of the case in August 2013.  Thereafter the Veteran timely perfected an appeal by submitting a VA Form-9, received in September 2013.  Accordingly, the claim of whether new and material evidence has been received to reopen a service connection claim for prostate cancer has been merged into the instant appeal, as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The May 2015 hearing transcript raises the issue of entitlement to service connection for colon cancer.  The Board does not have jurisdiction of the issue, and it is REFERRED to the Agency of Original Jurisdiction for the appropriate development.

REMAND

Pursuant to the July 2014 remand, the Board requested that the AOJ obtain and associate with the claims file any outstanding VA and private medical records; schedule VA examinations to determine the nature and etiology of any currently diagnosed respiratory disability, benign prostatic hypertrophy, and migraine headaches; obtain an addendum to a May 2012 opinion regarding the etiology of the Veteran's left ankle disability; and request a divorce decree, if any, between the Veteran's marriage to M.S. Viernes.  Notably, there is no indication that any development requested in the July 2014 remand has been undertaken.   The appeal must therefore be remanded.  See Stegall v. West, 11 Vet. App. 168, 271 (1998).

The requested development also pertains to the newly merged prostate cancer claim as the Veteran is to be scheduled for a prostate examination and any outstanding records that will be associated with the claims file may pertain to such claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA and private treatment records related to the claimed disabilities and associate those records with the claims file.  In particular, obtain identified records from Notre Dame Hospital.  See VA Form 21-4142, received in December 2014.

2.  Contact the appropriate authorities in the Philippines to request a search for a divorce decree for the Veteran and M.S. Viernes between 2001 and 2009.  The responses should be associated with the claims file. 

3.  After associating any pertinent, outstanding records with the claims folder, provide the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his respiratory disability, to specifically include pharyngitis, tonsillitis, pneumonia and bronchial asthma.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail. 

Then, for each respiratory disability found, provide an opinion as to whether it is at least as likely as not had its onset in service or is otherwise related to it.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.  

4.  Send the Veteran's claims folder to the VA examiner who conducted the May 2012 ankle examination of the Veteran for the purpose of preparing an addendum as to the etiology of his left ankle disability.  The Veteran's claims folder should be provided to the examiner for review prior to completion of the opinion.  

The examiner is asked to provide an opinion as whether it is at least as likely as not that the Veteran's left ankle disability had its onset during service or is otherwise related to it.   

In providing this opinion, the examiner is asked to specifically comment on the significance of the diagnosis of sprained ankles in January 1968 during active duty in the Veteran's service treatment records and comment on any reports by the Veteran regarding the initial onset of his claimed disability.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report. 

5.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his prostate disability to include benign prostate hypertrophy and any prostate cancer. The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  

For each prostate disability currently shown, the examiner is asked to provide an opinion as to whether it at least as likely had its onset during service or is otherwise related to it.  In doing so, the examiner should comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.  

For each prostate disability currently shown, the examiner is also asked to provide an opinion as to whether it was caused by, or aggravated by his service-connected diabetes mellitus.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report. 

6.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his migraine headaches.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  

After reviewing the record and examining the Veteran, the examiner is asked to provide an opinion as to whether any currently diagnosed migraine headache disability had its onset during service or is otherwise related to it.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disability.

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report. 

7.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI. A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




